Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO TITLE 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Paul E. Atkiss, Chief Financial Officer of Viper Networks, Inc. (the “Small Business Issuer”) certify pursuant to Rule 13a-14(b) of the Securities Exchange Act of 1934, and Section 1350 of Chapter 63 of Title 18 of the United States Code that: (1) The Small Business Issuer’s Annual Report on Form 10-KSB for the year ended December 31, 2005, as amended August 6, 2007, (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Small Business Issuer. By:/s/ Paul E. Atkiss Paul E. Atkiss Chief Financial Officer Date: August 6, 2007
